Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 22-BG-731

IN RE ERICK RENARD TYRONE
                                                           DDN: 2021-D177
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 1031979

BEFORE: McLeese and Howard, Associate Judges, and Ferren, Senior Judge.

                                  ORDER
                           (FILED— December 1, 2022)

       On consideration of the certified order from the state of Maryland indefinitely
suspending respondent from the practice of law by consent with the right to seek
reinstatement after six months; this court’s September 30, 2022, order suspending
respondent pending final disposition of this proceeding and directing him to show
cause why reciprocal discipline should not be imposed; and the statement of
Disciplinary Counsel; and it appearing that respondent has not filed a response or
his D.C. Bar R. XI, §14(g) affidavit, it is

       ORDERED that Erick Renard Tyrone is hereby indefinitely suspended from
the practice of law in the District of Columbia for six months with his reinstatement
conditioned on a showing of fitness. See In re Sibley, 990 A.2d 483, 487-88 (D.C.
2010) (explaining that there is a rebuttable presumption in favor of imposition of
identical discipline and exceptions to this presumption should be rare); In re Fuller,
930 A.2d 194, 198 (D.C. 2007) (explaining that a rebuttable presumption of identical
reciprocal discipline applies to all cases in which the respondent does not
participate). It is
No. 22-BG-731

      FURTHER ORDERED that, for purposes of reinstatement, respondent’s
suspension will not begin to run until such time as he files an affidavit that fully
complies with the requirements of D.C. Bar R. XI, § 14(g).

                                 PER CURIAM